UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 6, 2016 Independence Realty Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36041 26-4567130 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) Two Logan Square, 100 N. 18th Street, 23rd Floor,
